Gunderson, L,
concurring:
Although I do not disagree with the reasoning articulated by our brother Batjer, and agree with the result reached thereby, I desire to add two observations.
First, some may question whether this proceeding presents an actual controversy between petitioner and the judges of the Eighth Judicial District Court. See Muskrat v. United States, 219 U.S. 346 (1911). However, even if it does not, in this instance I perceive no obstacle to our issuing an opinion, since its subject concerns court administration. At the general election held in November of 1976, the people expressly assigned this Court and its Chief Justice the power and duty to supervise administration of Nevada’s court system. See Nev. Const, art. 6, as amended. Thus, it appears proper to issue an opinion required for that purpose, even absent any true legal controversy, although our advice might not be justified as an exercise of our judicial function.
Second, theories of inherent powers aside, it appears from the express grant of constitutional authority to administer Nevada’s court system that the public intended this Court, not the Legislature, to see that rules and administrative orders are promulgated in ways consistent with the public interest and with the judiciary’s needs. Under procedures this court established years ago, standing rules of practice suggested by district court judges, and tentatively approved by us, do not become binding until published and until 60 days have elapsed.1 Thus, *619long before our Legislature’s recent concern for open government, this Court established an orderly means to allow lawyers and the public an opportunity to provide input and to offer objections concerning district court rules. The means is, so far as I can see, well conceived. It permits district judges in multijudge districts fundamentally the same opportunity as those in single-judge districts to seek rule changes from this court, in an expeditious manner. It provides the public in multi-judge districts the same right to raise objections to this court.
In summary, then, without any legislative mandate, standing rules for district courts currently are promulgated in a manner which is orderly and open, but tailored to the peculiar needs of the court system. “Administrative orders” — if this term be applied to orders governing day-to-day administration — -are left, as they must be, to the good judgment of the district court judges. Therefore, if the Legislature has indeed sought to govern the judiciary by the statute in question, it has structured a solution for which there is no problem.
Of course, our court system suffers other problems, many of which derive from the excessive press of business. None of the real problems the district courts face would be alleviated by imposing additional strictures upon judges in multi-judge districts, thereby limiting their ability to meet freely, whenever judicial business permits, to discuss possible solutions to administrative problems.

 NRCP 83 provides:
“RULE 83. RULES BY DISTRICT COURTS
.“Each district court by action of a majority of the judges thereof may from time to time make and amend rules governing its practice not inconsistent with these rules. Copies of rules and amendments so made by any district court shall upon their promulgation be furnished to the Supreme Court, but shall not become effective until sixty days *619after approval by the Supreme Court and publication. In all cases not provided for by rule, the district courts may regulate their practice in any manner not inconsistent with these rules.”